72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Thomas E. RIGGINS, Defendant-Appellant.
No. 95-5179.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1995.Decided Dec. 14, 1995.

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville, South Carolina, for Appellant.  J. Preston Strom, Jr., United States Attorney, Beattie B. Ashmore, Assistant United States Attorney, Greenville, South Carolina, for Appellee.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas Riggins appeals from a district court judgment and sentence on charges of illegal possession of weapons.  We affirm.


2
Riggins contends that the district court improperly refused to grant his request for an instruction on the defense of justification.  The material facts are undisputed and reveal that Riggins possessed both illegal and otherwise legal weapons as a convicted felon due to his subjective fear that his life was in danger because of his help with an investigation in Florida during 1981.  Between 1981 and the indictment in 1994, Riggins suffered from no threats or close calls regarding his bodily safety stemming from his helping Florida officials.  Thus, while his fear may have been real, it was insufficient to support a justification instruction because it was too general in nature.  See United States v. Perrin, 45 F.3d 869, 874-75 (4th Cir.1995);  see generally United States v. Crittendon, 883 F.2d 326 (4th Cir.1989) (elements of justification defense).


3
Because the facts adduced at trial were insufficient to support the defense, the district court properly refused to grant the instruction request.  United States v. Sarno, 24 F.3d 618, 621 (4th Cir.1994).  Therefore, we affirm the judgment and sentence.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED